Exhibit 10.27

RESTRICTED STOCK AWARD CERTIFICATE

US EMPLOYEES

Non-transferable

GRANT TO

Andrea D. Meade

(“Grantee”)

by ScanSource, Inc. (the “Company”) of

4,600 shares of its common stock, no par value (the “Shares”)

on: June 6, 2011 (the “Grant Date”)

pursuant to and subject to the provisions of the ScanSource, Inc. Amended and
Restated 2002 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth in this Award Certificate (or the “Certificate”). This
Certificate describes terms and conditions of the Restricted Stock Award (or the
“Award”) granted herein and constitutes an agreement between the Grantee and the
Company. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Plan.

The Award shall become earned and vested only if and to the extent that the
conditions stated in Section 2 or Section 3 of the Certificate are met, subject
to the other terms of the Certificate and the Plan.

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Certificate to be duly executed.

 

SCANSOURCE, INC.

 

By:

 

/s/ John J. Ellsworth

 

Its:

 

Authorized Officer

 

Grant Date: June 6, 2011

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of Shares. The Company hereby grants to the Grantee, subject to the
restrictions and the other terms and conditions set forth in the Plan and in
this Certificate, a Restricted Stock Award (the “Award”) for up to the number of
Shares indicated on Page 1 hereof.

2. Vesting and Earning of the Award.

(a) The Award shall be deemed earned and vested only if (and to the extent that)
the conditions stated in Section 2 are met. The Committee has sole discretion to
determine if the Award (or portion thereof) has been earned and vested.

(b) The Award is subject to both continued service and performance requirements
as follows:

(i) First tranche: Up to fifty percent (50%) of the Shares subject to the Award
(that is, 2,300 shares) shall (except as otherwise provided in Section 2(c)
herein) vest and be earned if (A) the Grantee is employed by the Company on
June 30, 2012 and has been an employee continuously since the Grant Date and
(B) operating income (as defined below, “operating income”) for the Company for
the fiscal year ended June 30, 2012 equals or exceeds $115,000,000. If both the
continued service condition described in Section 2(b)(i)(A) and the performance
condition described in Section 2(b)(i)(B) are not met, then none of the Shares
subject to the first tranche shall vest; that is, both conditions must be met in
order for any of such Shares to vest.

(ii) Second tranche: Up to fifty percent (50%) of the Shares subject to the
Award (that is, 2,300 shares) shall (except as otherwise provided in
Section 2(c) herein) vest and be earned if (A) the Grantee is employed by the
Company on June 30, 2013 and has been an employee continuously since the Grant
Date and (B) operating income for the fiscal year ended June 30, 2013 equals or
exceeds $125,000,000. If both the continued service condition described in
Section 2(b)(ii)(A) and the performance condition described in
Section 2(b)(ii)(B) are not met, then none of the Shares subject to the second
tranche shall vest; that is, both conditions must be met in order for any of
such Shares to vest.

(iii) The Award shall not be deemed vested and earned with respect to a
particular tranche until both of the following events have occurred: (A) the
completion of the Company’s audited financial statements for the particular
fiscal year and (B) the Committee’s written certification regarding if and to
the extent the applicable performance goals have been met.

(iv) For the purposes herein, “operating income” shall mean the amount reflected
for the line item identified as Operating Income on the Company’s audited
consolidated financial statements for each respective fiscal year referenced
above. The Company’s calculation of operating income shall be conclusive and
binding absent fraud or manifest and material error.

(c) Notwithstanding that the conditions referenced in Section 2(b)(i) and/or
Section 2(b)(ii) herein may have been met, the Committee shall have sole
discretion to reduce (but not increase) the number of Shares deemed earned and
vested (but not below 1,150 shares, that is 50% of the number of shares subject
to the particular tranche) if the Committee determines that such reduction is
appropriate based on the Committee’s evaluation of the Grantee’s performance in
the following areas: (1) acquisitions and integration of acquisitions;
(2) acquisition and implementation of the Company-wide information technology
project involving a new enterprise resource planning software package; and
(3) any other corporate, divisional or individual criteria determined by the
Compensation Committee.

The period during which the Shares (or portion thereof) have not yet vested and
been earned (or been forfeited) shall be referred to herein as the “Restricted
Period.”

3. Effect of Termination; Forfeiture.

(a) If the Grantee’s employment with the Company terminates for any reason other
than as set forth in Section 3(b) herein, then the Grantee shall forfeit all of
the Grantee’s right, title and interest in the Award (and the underlying
Shares), to the extent not vested and earned as of the date of the Grantee’s
termination of employment, and such Restricted Shares shall revert to the
Company (without the payment by the Company of any consideration for such
Shares) immediately following the event of forfeiture.



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 2 and Section 3(a) herein, the
Award shall be deemed earned and vested on the earliest to occur of the
following:

(i) as to all of the Shares, upon the termination of the Grantee’s employment
due to death or Disability; or

(ii) as to all of the Shares, upon the Grantee’s termination of employment by
the Company without Cause or by the Grantee for Good Reason if such termination
occurs within twelve (12) months after the effective date of a Change in Control
(or as may otherwise be permitted under the Plan).

4. Restrictions. The Award and the Shares are subject to the following
additional restrictions: “Restricted Shares” mean those Shares underlying the
Award (or portion thereof) that are subject to the restrictions imposed
hereunder which restrictions have not then expired or terminated. Restricted
Shares may not be sold, transferred, exchanged, assigned, pledged, hypothecated
or otherwise encumbered. The restrictions imposed under this Section shall apply
to all Shares or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock of the Company.

5. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Shares is
issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form: “This certificate and the shares of stock
represented hereby are subject to the terms and conditions contained in a
Restricted Stock Award Certificate between the registered owner of the shares
represented hereby and ScanSource, Inc. Release from such terms and conditions
shall be made only in accordance with the provisions of such Certificate, copies
of which are on file in the offices of ScanSource, Inc.” Stock certificates for
the Shares or portion thereof without the first above legend shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply, if deemed
advisable by the Company, with registration requirements under the 1933 Act,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.

6. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and other rights as a stockholder with respect to the Shares
(once issued) during and after the Restricted Period; provided, however, that
Grantee shall not have any dividend rights with respect to the Shares unless,
and then only to the extent that, the Shares have vested and been earned and the
restrictions related to such Shares have elapsed. If Grantee forfeits any rights
she may have under this Certificate, Grantee shall no longer have any rights as
a stockholder with respect to the Restricted Shares or any interest therein.

7. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment or service at any time, nor confer upon Grantee any right
to continue in the employ or service of the Company or any Affiliate.

8. Payment of Taxes. The Grantee acknowledges that the Company and/or its
Affiliates are entitled to make arrangements to withhold payroll or other taxes
as required by applicable law, and will, to the extent permitted by law, have
the right to deduct any such tax from any payment of any kind otherwise due to
the Grantee. The Grantee acknowledges that the Company has made no warranties or
representations to the Grantee with respect to the tax consequences (including
but not limited to income tax consequences) with respect to the grant of the
Award or receipt or disposition of the Shares (or any other benefit), and the
Grantee is in no manner relying on the Company or its representatives for an
assessment of such tax consequences. The Grantee acknowledges that there may be
adverse tax consequences upon the grant of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that the Grantee has been
advised that she should consult with her own attorney, accountant and/or tax
advisor regarding the decision to enter into this Certificate and the
consequences thereof. The Grantee also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Grantee.



--------------------------------------------------------------------------------

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative
(unless the Committee determines otherwise).

10. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

11. Severability. If any one or more of the provisions contained in this
Certificate is invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to ScanSource, Inc., 6 Logue Court, Greenville, South Carolina 29615,
Attn: Secretary, or any other address designated by the Company in a written
notice to Grantee. Notices to Grantee will be directed to the address of Grantee
then currently on file with the Company, or at any other address given by
Grantee in a written notice to the Company.

13. Nontransferability. The Award and underlying Shares may not be sold,
transferred, exchanged, assigned, pledged, hypothecated or otherwise encumbered
unless and until the Award (or portion thereof) has vested and the underlying
Shares have been issued.